Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered February 10, 1987, after jury trial, convicting defendant of robbery in the first degree and sentencing him as a predicate felon to 10 to 20 years’ imprisonment, unanimously affirmed.
Defendant was originally deprived of proper notice of his right to appear before the Grand Jury. However, his later rejection of the People’s offer to appear before a new Grand Jury for re-presentment of the facts constituted waiver of his right to appear before that body (cf., People v Bey-Allah, 132 AD2d 76; CPL 190.50 [5] [a]).
Defendant’s statement to the arresting officer as to his address, which placed him in the vicinity of the crime (a taxicab robbery), was admissible as an admission. In any event, it was not objected to at trial, and thus has not been preserved for appellate review (People v Donovan, 59 NY2d 834, 836).
*385Defendant’s argument that the prosecutor’s comments during summation deprived him of a fair trial is without merit. Further, we find the sentence imposed for this crime, committed while defendant was on parole from conviction on an earlier gunpoint robbery, appropriate and not an abuse of discretion. Concur—Ross, J. P., Carro, Asch and Rubin, JJ.